DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
     Summary
The amendment and response filed on March 15, 2021 have been acknowledged. 
       RCE
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/15/2021 has been acknowledged.  
               Summary 
Claims 4, 11, 14, 17, 19, 22, 23, 24, 28, 30, 60, 61, 65, 71, 74, 140, 141, 142, 143, 148, 149, 233, 234, 235, 236, 237, 238 have been amended. 
Claims 12-13, 15-16, 103, 106-130, 132-134, 137-139, 144-145, 150-225 have been canceled. 
New claims 240-244 have been added.
          Status of claims 
Claims 1-3, 5-10, 12-13, 15-16, 20-21, 25-27, 29, 31-59, 64, 67-70, 72, 76-101, 103, 106-130, 132-134, 137-139, 144-145, 147, 150-225  have been canceled. 
Claims 4, 11, 14, 17-19, 22-24, 28, 30, 60-63, 65-66, 71, 73-75, 102, 104-105, 131, 135-136, 140-143, 146, 148-149, 226-244 are pending and considered. 
Examiner’s note for claims interpretations (BRI): 
A broad scope of claims regarding the virus particle cited in the independent claim is reasonably interpreted as a virus particle with or without being labelling or conjugated or cross-linked with any agent including a biotin or a binding agent that is capable of binding to the a soluble oligomeric protein. 
 				Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The rejection of Claims 4, 11, 14, 17-19, 22-24, 28, 30, 45, 47, 60-63, 65-66, 71, 73-75, 102, 104-105, 131, 135-136, 140-143, 146, 148-149, 226-239 under 35 U.S.C. 103 as being unpatentable over Sawai et al. (MOLECULAR GENETICS OF METABOLIM, 1998, VOL, 64, PP. 44-51)  in view of by Sano et al. (Nature, 1991, Vol. 9, pages 1378-1381), Williams et al. (Journal of Chromatography B, 2005, Vol. 820, Issue 1, pp. 111-119) as applied to claims 4, 11, 14, 17, 18, 19, 22,  23, 24, 28, 30, 45, 47, 60, 61, 62,  65, 71, 73, 131, 142, 235, 236 , 239  EP 835934 to Skerra et al. ; WO2014076277 to Schimidt et al. and WO201312447  to Standler et al for claim 136, 140.41, 227, 233, 234, 237,238, 239  has been moot in view of a new ground of rejection necessitated by Applicants’ amendment.  
 (New ground of rejection) Claims 4, 11, 14, 17-19, 22-24, 28, 30, 60-61, 102, 105, 131, 135-136, 140-143, 146, 148-149, 228, 230, 233, 234, 235, 237, 238 are rejected under 35 U.S.C. 103 as being unpatentable over Sawai et al. (MOLECULAR GENETICS OF METABOLIM, 1998, VOL, 64, PP. 44-51)  in view of by Morizona et al. (Journal of Gene Medicine, published on 19, May, 2009, Vol. 11, Issue 8, pages 655-663), WO2014076277 to Schimidt et al and WO201312447 to Standler et al.
In the response, Applicants traverse the rejection and submit that claim 4 has been amended with a new limitation of the target cells as T cells, the oligomeric protein bound to the selected agent as a reversible bound and each oligomer of the protein comprising at last three cross-linked streptavidin mutein tetramers, such that the  selection agent (i) specifically binds to a molecule expressed on the surface of the T cells and (ii) comprises a streptavidin-binding peptide that reversibly binds a binding site of a streptavidin mutein of the oligomeric protein reagent, and the method produces  an output composition comprising one or more T cell transfected with the viral particle. Moreover, Applicants argue that the cited reference only teaches using a biotinylated viral mRNA rather than a biotinylated virus. Therefor the rejection should be withdrawn.
Applicants’ argument has been respectfully considered, the rejection has been moot in view of the new ground of rejection set forth below. The basis of the rejection is based on a broad scope of claims regarding the virus particle cited in the independent claim is reasonably interpreted as a virus particle being biotinylated although the virus particle may be not biotinylated though.
Sawai et al. teach a method for transducing CD4 positive target cells with a biotinylated viral mRNA (b-mRNA) molecule by a soluble tetrameric oligomeric protein of streptavidin-protein A (ST-PA) mutein tetramers. The ST-PA mutant tetramers comprising four protein A subunits fused with four streptavidin protein subunits that are able to reversibly bind to four antibody IgG molecules, e.g.. monoclonal antibody  to CD33, CD4, V+CD5 or CD71as well as EFGR by protein A on one hand and streptavidin molecules binding to biotinylated molecules of mRNA, therefore efficiently mediate the target cells transducing by the viral nucleic acid molecules. This ST-PA mutant tetramers are still met the general structural properties of the soluble oligmeric protein reagent cited in the claim 4 (See Fig. 1 and disclosures pages 44-45). The only difference is that Sawai et al. do not teach using biotinylated viral particle for transducing the T cells. 
Morizono et al. teach a recombinant lentivirus vector comprising biotinylated envelope by inserting a biotin acceptor peptide (BAP) into chimeric Sinbis virus envelope proteins in different settings  (See Fig. 1) as BAPSINDBIS, or BBAPH SINDBIS or BAP II SINDBIS to generate a BAP SINDBIS pseudotyped in virus vector ‐adaptor peptide (BAP) into via two flexible linkers that is capable of binding to the target T cell receptor via biotinylated transfection (See pages 656-658, Fig. 1 and Materials and Methods). They developed a more stable conjugation strategy utilizing the interaction between avidin and biotin to assistance a retrovirus transfection into T cells by inserting a biotin‐adaptor‐peptide into a targeting envelope proteins of a replication deficient recombinant retroviral vector, which enables a conjugation between the biotinylated pseudotyped retrovirus with avidin, streptavidin or neutravidin, hereby assistant or increase the transduction of the T cells with the retrovirus vector. 
They illustrate when conjugated with avidin‐antibody fusion proteins or the complex of avidin and biotinylated targeting molecules, the vectors could mediate specific transduction to targeted cells recognized by the targeting molecules. They also concluded that the targeting vector system can be used for broad applications of targeted gene transduction using biotinylated targeting molecules or targeting molecules fused with avidin.
Regarding claims 24 and 28, a broad scope of the claims is reasonable interpretation as a selected agent comprising an antibody fragment but are not limited to a fragment only as they use an open language “comprising”, a full antibody is a selecting agent comprising the antibody fragment inherently. 
Regarding claims 60-61, because the anti-CD3 antibody is able to active T cells, Sawai et al. teach using anti-CD3 monoclonal antibody that inherently actives the T cells upon binding onto the T cells.  
Regarding claims 102 and 228,  Morizono et al teach that  the vector is constructed by bearing the biotin‐adaptor peptide (BAP) into the envelope of lentivirus via two flexible linkers to do the target T cell transfection (See pages 656-658, Fig. 1 and Materials and Methods). They inserted the biotin‐adaptor‐peptide into a targeting envelope proteins of a replication deficient recombinant retroviral vector,
Regarding claim 135, the particular streptavidin mutant has been disclosed by EP 835934 to Skerra et al. he disclosed that the streptavidin mutant comprises the 
Regarding claim 136, one embodiment of claim is read on a functional fragment of streptavidin mutein , the disclosed streptavidin disclosed by Sawai et al. as well as Morizono et al. meet the limitation of claim 136. 
Regarding claims 140 and 141, some sequences and the mutant or fragment thereof were well known in the art prior to the current Application was filed. For instant, WO2014076277 to Schimidt et al. teaches a streptavidin mutant comprises the same amino acid sequence set forth in SEQ ID NO: 113, which has the same identical sequence of streptavidin claimed as SEQ ID NO: 1 The other claimed streptavidin mutant set forth in SEQ ID NO: 16 has also been disclosed by WO201312447 to Standler et al. 
Regarding 142-143 and 146, the method disclosed by Morizono et al. comprises adding T cells into the mixture of the transfection system, which inherently disrupts the reveres binding between the selected agent and the oligmeric protein agent cited in these claims. 
Therefore, it would have been obvious for a person with ordinarily skilled in the art to be motivated by the cited references for combining the teachings by Sawai et al.and Morizona et al. as well as the particular streptavidin mutein polypeptide or peptide disclosed by Schimidt et al. or Standler et al. for transfecting T cells with biotinylated retrovirus vector using the a soluble tetrameric oligomeric protein of streptavidin-protein A (ST-PA) mutein with a reasonable expectation of success. 
As there are no unexpected results have been provided, hence the claimed invention as a whole is prima facie obvious absence unexpected results.
				Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO Q LI whose telephone number is (571)272-0904.  The examiner can normally be reached on M-F 8 am to 8 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BAO Q. LI
Examiner
Art Unit 1648



/BAO Q LI/           Primary Examiner, Art Unit 1648